                                     ATTACHMENT A
                                      Criminal Charge

Beginning on an unknown date, but as early as September 5, 2018, and continuing through July
24, 2019, said dates being approximate, in Newton County, and elsewhere, in the Western District
of Missouri, MICHAEL WAYNE STILLWAGON, the defendant, knowingly received and
distributed any visual depiction that had been mailed and shipped and transported in interstate
commerce, and which contains materials which had been so mailed and shipped and transported
by any means, including by computer, the production of which involved the use of a minor
engaging in sexually explicit conduct and which visual depiction was of such conduct, all in
violation of Title 18, United States Code, Sections 2252(a)(2) and (b)(1).




        Case 6:21-mj-02009-DPR Document 1-2 Filed 02/09/21 Page 1 of 1
